DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US 2018/0046284; hereinafter Higashi) in view of Achmann et al. (US 2020/0245908; hereinafter Achmann). 
Regarding claim 1:
Higashi discloses a conductive film (see Fig. 5D) comprising:
a substrate (see Fig. 5D, substrate 12);
a patterned layer to be plated which is arranged on at least one surface of the substrate and has a functional group interacting with a plating catalyst or a precursor thereof (see Fig. 5D, a patterned to-be-plated layer 22; also see paragraph 12);

a copper plating layer which is arranged to cover the patterned layer to be plated and is in contact with the substrate (see Fig. 5D and paragraph 229; the metal layer 26 contains copper); and
a protective layer which is arranged to cover the copper plating layer (see paragraph 229; the blackened layer is a protective layer).
Higashi does not disclose the conductive film,
wherein the protective layer contains an alloy consisting of copper and palladium.
However, in the same field of endeavor, Achmann discloses a conductive film comprising:
a protective layer which is arranged to cover a metal layer (see Fig. 3 and paragraph 99);
wherein the protective layer contains an alloy consisting of copper and palladium (see paragraph 41; the non-corrosive conductive layer consist of Cu-Pd alloy).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the conductive film of Higashi to include a protective layer that contains an alloy consisting of copper and palladium, as taught by Achmann. One of ordinary skill in the art would have been motivated to do this because alloy consisting of copper and palladium are non-corrosive to protect the conductive layer underneath.  
Regarding claim 4:
Higashi and Achmann discloses all the features in claim 1. Higashi further discloses the conductive film, wherein the patterned layer to be plated is arranged in a mesh shape (see Fig. 5A and the Abstract).
Regarding claim 5:

Higashi and Achmann discloses all the features in claim 1. Higashi further discloses the conductive film, wherein the substrate has a three-dimensional shape (see Figs. 5A and 5D; the substrate 12 includes length, width, and height dimension).
Regarding claim 6:
Higashi and Achmann discloses all the features in claim 1. Higashi further discloses a touch panel sensor (see paragraph 9) comprising:
the conductive film according to claim 1 (see claim 1 above).
Regarding claim 7:
Higashi and Achmann discloses all the features in claim 6. Higashi further discloses a touch panel (see paragraph 9) comprising:
the conductive film according to claim 1 (see claim 1 above).
Regarding claims 17-20:
Claims 17-20 recite similar limitations in claims 4-7. Hence, claims 17-20 are rejected under the same reasons as discussed above in claims 4-7.
Claims 3, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi in view of Achmann as applied to claim 1 above, and further in view of Imamura et al. (US 2015/0093587; hereinafter Imamura).
Regarding claim 3:
Higashi and Achmann discloses all the features in claim 1. Higashi and Achmann do not disclose the conductive film, further comprising:
a nitrogen-containing compound layer arranged on the protective layer.
In the same field of endeavor, Imamura discloses a conductive film comprising:

a nitrogen-containing compound layer arranged on the protective layer (see Fig. 1 and paragraph 70; “The overlying layer 14 is formed of a compound containing a nitrogen (N) atom”; the metal layer 13 corresponds to a protective layer).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the conductive film of Higashi in view of Achmann such that the conductive film further includes a nitrogen-containing compound layer arranged on the protective layer as taught by Imamura. One of ordinary skill in the art would have been motivated to do this because compound containing a nitrogen atom in the overlaying layer improve adhesion strength at the interface of the metal layer, and as result, stress applied to the
conductive film when bent can be relaxed by the overlaying layer, and thus bending resistance is enhanced (see Imamura, paragraph 77).
Regarding claims 13-16:
Claims 13-16 recite similar limitations as in claims 4-7. Hence, claims 13-16 are rejected under the same reasons as discussed above in claims 4-7, respectively.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/01/2021, with respect to the rejection(s) of claim(s) 1, 2, 4-7, 9-12 and 17-20 under 35 U.S.C § 103 over Higashi in view Kim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Higashi and Achmann.  See details above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625